The evidence establishes the facts that Annie Johnson, the appellant, is a married woman, not separated nor divorced from her husband, and that the consideration for the note was a previous debt due to appellee by the husband of appellant. A married woman is not liable on a note executed by her where the consideration was a previous debt due the payee from her husband. Red River National Bank v. Ferguson, 192 S.W. 1088; Dry Goods Co. v. Carter, 52 Tex. Civ. App. 294, 113 S.W. 782; Bank of Tinkham,195 S.W. 880; Akin v. Thompson, 196 S.W. 625. The appellee testified, and there is no other evidence, "that such items as were sold were charged to Jim Johnson, Sr., on the books kept by plaintiff." This in connection with the further circumstances makes the debt that of Jim Johnson, Sr. Menard v. Schneider, 48 S.W. 761; Stroter v. Brackenridge, 102 Tex. 386,118 S.W. 634.
The judgment against Annie Johnson is reversed; and judgment is here rendered in favor of appellant, Annie Johnson, with costs of the trial courts and of appeal. The judgment in favor of Jim Johnson, Sr., and Jim Johnson, Jr., not being appealed from, will remain undisturbed.